Citation Nr: 0936477	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-28 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from March 1967 to 
December 1970, including service in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  
A December 2008 Decision Review Officer's decision granted 
service connection for anxiety disorder and depressive 
disorder as secondary to service-connected lung cancer.

The Veteran and his wife testified before the undersigned in 
August 2009, and a copy of the transcript is of record.

The issues of service connection for hearing loss and skin 
disability were withdrawn by the Veteran in a statement dated 
in March 2008.  See 38 C.F.R. § 20.204 (2008).  However, the 
Veteran appeared to be raising these issues again at his 
August 2009 hearing.  Consequently, these issues are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty.

2.  The Veteran's claimed in-service stressors have not been 
corroborated, and a medically supportable diagnosis of PTSD 
based on a verified stressor during a period of the Veteran's 
military service is not demonstrated. 


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in July 2003, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  He 
was provided additional information on PTSD claims in a 
January 2008 letter.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the record after the July 2003 letter.

Although the Veteran was not informed that a disability 
rating and effective date would be assigned if his claim was 
granted, because the Board is not granting service connection 
is this case he is not prejudiced by this lack of notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  A VA psychiatric examination was 
conducted in November 2008. 

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his 
personal hearing in August 2009.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008).


Analysis of the Claim

The Veteran asserts that he has PTSD due to his active 
military service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.  Specifically, the 
preponderance of the competent evidence does not show that 
the Veteran has PTSD due to service stressors. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that a veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

According to the March 2008 stressor statement, the Veteran 
asserts that he has PTSD caused by stressful events to which 
he was allegedly exposed in service, such as being on an 
aircraft with body bags and firing his 50 caliber machine gun 
while on a landing craft at Danang, Vietnam.   

The Veteran's claimed stressors have not been corroborated.  
In fact, despite a VA attempt to obtain sufficient stressor 
information for verification, there is a formal finding of a 
lack of information required to verify PTSD stressors 
contained in a June 2008 VA Memorandum from the United States 
Army and Joint Services Records Research Center Coordinator.  

The initial medical evidence of PTSD was in April 2004, when 
a private physician who had treated the Veteran since 1999 
noted that he had PTSD and anxiety from his Vietnam service.  
Chronic PTSD was diagnosed in VA treatment records dated in 
June 2005 and August 2006.  

On VA psychiatric evaluation in November 2008, the examiner 
concluded, after a review of the claims file and examination 
of the Veteran, that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD because the claimed 
stressors were not considered sufficient to warrant a 
diagnosis of PTSD.  Specifically, the examiner noted that the 
Veteran said that he did not know the aircraft cargo included 
body bags until the flight was over and that no one was hurt 
by enemy fire when his landing craft reached the shore of 
Danang.  The diagnoses were anxiety disorder, not otherwise 
specified; and depressive disorder, not otherwise specified.  



The evidence in this case does not serve to show that the 
Veteran was engaged in combat with the enemy.  He was not 
awarded any medals or decorations indicative of combat, and 
there is no indication in the service records that he engaged 
in combat.  

As noted above, the Veteran contended in his March 2008 
stressor statement that he manned 50 caliber machine guns on 
landing craft transporting Marines to shore at Danang, 
Vietnam, from May to August 1969, while stationed on the 
U.S.S. UNION; and that they received incoming small arms 
fire.  However, according to a history of the U.S.S. UNION, 
the UNION's schedule from January to August 1969 involved 
operational training, inspections, and upkeep evolutions in 
the San Diego-San Francisco area.  The UNION departed San 
Diego on August 1, 1969 and arrived in Japan on August 23, 
1969.  The ship went to Danang, Vietnam on September 5, 1969 
and transported cargo from Danang to Okinawa, Japan until 
November 19, 1969, when the ship went to Subic Bay, 
Philippines.  The ship subsequently went back to Okinawa and 
then to San Diego.  

Because the service personnel records were prepared with the 
specific purpose of recording the Veteran's military 
occupational specialty and duties, they are akin to official 
records, which enjoy a high degree of probative value in the 
law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987).  Therefore, the provisions 
of 38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The Veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

Although PTSD has been diagnosed, this diagnosis has not been 
related to a specific service stressor, and there still needs 
to be credible evidence to establish the incurrence of a 
service stressor.  See Moreau and Cohen, above.  The Veteran 
has been unable to provide adequate information to aid in 
verification of a service stressor sufficient to warrant a 
diagnosis of PTSD.  Moreover, the examiner who reviewed the 
Veteran's service treatment records and examined the Veteran 
in November 2008 concluded that the Veteran does not have 
PTSD due to an adequate service stressor.

Because there is insufficient evidence of service stressors 
that can be verified and no diagnosis of PTSD due to a 
specific service stressor, all of the elements needed to 
support a diagnosis of PTSD have not been shown in this case.  
Service connection for PTSD must therefore be denied.

With respect to the testimony and the written statements by 
and on behalf of the Veteran, including at the August 2009 
hearing, in support of his service connection claim, lay 
statements alone, are not competent evidence to establish the 
diagnosis of PTSD due to service.  A layperson is not 
competent to make a determination that a particular 
disability is the result of service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


